1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GERALDINE DARDEN,                               )   Case No. 1:17-cv-00505-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANTS’ REQUEST
13          v.                                           TO STAY PROCEEDINGS PENDING
                                                     )   APPEARANCE BY A REPRESENTATIVE ON
14                                                   )   PLAINTIFF’S BEHALF
     PHILIPE MECHAEL, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 43]
                                                     )
16                                                   )

17          Plaintiff Geraldine Darden is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ request to stay the proceedings pending appearance

20   by a representative on Plaintiff’s behalf, filed March 18, 2019.

21          On January 14, 2019, Defendants filed a notice of death of Plaintiff, Geraldine Darden. (ECF

22   No. 40.) On January 24, 2019, Defendants filed a declaration indicating that service of the notice of

23   death was served on the decedent’s next of kin, Doris Kelly, on January 15, 2019. (ECF No. 42.)

24   Accordingly, a motion for substitution is presently due on or before April 15, 2019.

25   ///

26   ///
27   ///

28   ///

                                                         1
1             On the basis of good cause, Defendants’ request to stay the proceedings is granted pending an

2    appearance by a representative on Plaintiff’s behalf on or before April 15, 2019.

3
4    IT IS SO ORDERED.

5    Dated:     March 20, 2019
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
